                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 CARL MACK,                                      )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )   Case No. 18-CV-507-SMY-RJD
                                                 )
 ASSISTANT WARDEN WALKER, E.                     )
 COLE, ANN LAHR, and JEFFREY                     )
 DENNISON,                                       )
                                                 )
                        Defendants.              )

                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation ("Report") of United

States Magistrate Judge Reona J. Daly (Doc. 41), recommending the granting in part and denying

in part of Defendants’ Motion for Summary Judgment (Doc. 55). No objections have been filed

to the Report. For the following reasons, Judge Daly’s Report is ADOPTED.

       When neither timely nor specific objections to a Report and Recommendation are made,

the Court need not conduct a de novo review of the Report. See Thomas v. Arn, 474 U.S. 140

(1985). Instead, the Court reviews the Report for clear error. Johnson v. Zema Systems Corp., 170

F.3d 734, 739 (7th Cir. 1999). The Court may “accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       Here, Judge Daly thoroughly discussed and supported her conclusion that Defendants

Dennison, Walker, and Lahr are entitled to summary judgment on Plaintiff’s First Amendment

claim (Count 1) and Defendants Dennison, Walker, Lahr, and Cole are entitled to summary

judgment on Plaintiff’s Religious Land Use and Institutionalized Persons Act claim (Count 2).


                                           Page 1 of 2
The Court finds no clear error in Judge Daly’s findings, analysis and conclusions, and adopts her

Report and Recommendation in its entirety.

       Accordingly, Defendants’ Motion for Summary Judgment is GRANTED in part and

DENIED in part (Doc. 55). This case shall proceed on:

       Count 1: Defendant Cole denied Plaintiff access to Hebrew Israelite religious
       worship services at Shawnee, in violation of the Free Exercise Clause of the First
       Amendment.

This matter is REFERRED to Judge Daly for recruitment of counsel.

       IT IS SO ORDERED.

       DATED: September 27, 2019


                                                    STACI M. YANDLE
                                                    United States District Judge




                                           Page 2 of 2
